Opinion filed November 15, 2012




                                            In The


   Eleventh Court of Appeals
                                         __________

                                     No. 11-11-00300-CR
                                         __________

                         SHONDEL SUNDWALL, Appellant

                                              V.

                             STATE OF TEXAS, Appellee


                         On Appeal from the 142nd District Court

                                     Midland County, Texas

                              Trial Court Cause No. CR37773



                           MEMORANDUM OPINION
       Shondel Sundwall appeals her conviction by a jury for the offense of possession of
between one and four grams of a controlled substance, methamphetamine. The trial court
assessed her punishment at ten years in the Texas Department of Criminal Justice, Institutional
Division, but suspended the imposition of the sentence and placed her on community supervision
for five years. She contends in her sole issue on appeal that the evidence is insufficient to
support her conviction. We affirm.
       Robbie Dale Mobley testified that he is an investigator with narcotics and vice for the
Midland Police Department.      He said that on July 1, 2010, he was called by a narcotics
investigator from another county. He indicated that the other county had a female in custody
who had information about a subject in Midland County who was reputed to be involved in
distributing large quantities of methamphetamine. He disclosed that the name of the informant
was Laci Landers.
       Investigator Mobley testified that Landers called a Ronald Eugene Finnell and
established a time to make a purchase of illegal drugs. He said that he was familiar with the
vehicle, a dark blue nineties-model Buick, that would be used by Finnell. He indicated that, by
the time he arrived at a convenience store where the sale was to have been made, the vehicle had
already left and been stopped by marked units that had the store under surveillance.
       Investigator Mobley indicated that he received possession of a phone taken from the
vehicle that was identified as belonging to “Ms. Shondel.” He identified State’s Exhibit Nos. 1
through 11 as photographs of text messages that were on that phone. Among the messages was
one dated June 30 at 11:04 p.m. that said, “I am. On the road. Flying; one dated
June 30 at 11:44 p.m. that said, “Its not mine cant give any; one dated June 30 at
11:45 p.m. that said, “Whats up. U want that; and one dated June 30 at 9:07 p.m.
that said, “Right On. Do u still have my candy at ur place.”
       Laci Landers confirmed that, after drugs were found in her possession, she offered to help
Investigator Mobley. She testified that she called Finnell and asked him “where we could get
some drugs.” She related that Finnell told her that Sundwall was with him and that Sundwall had
some with her.
       Finnell testified that, after receiving the call from Landers, he observed Sundwall
counting drugs in her hand. He said that Sundwall told him that she had enough to sell to
Landers. He recalled that Sundwall had some kind of purse or bag with her.
       On cross-examination, Finnell testified that, on the evening in question, Sundwall had
“took us out to get high.” He indicated that he had gotten high with her before and had
purchased drugs from her before. He said that, when he and Sundwall were stopped by the
police, Sundwall had drugs and they were going to do them at his house.                Finnell also
acknowledged on recross-examination that, in prior dealings with Sundwall, he had provided her
with drugs.

                                                2
          Kenneth Lee Angel testified that, on the occasion in question, he was on a K-9 unit with
the Midland Police Department. He said that his dog alerted to the odor of illegal narcotics on
the passenger’s side of Finnell’s vehicle. He related that another officer, Officer Cox, handed
him a purse that contained a crystal-like substance that he believed to be crystal meth. He
indicated that, to his knowledge, no drugs were found in any place other than the passenger’s
side of the vehicle.
          Jim Cox testified that he is a police officer with the City of Midland. He indicated that,
on the evening in question, he observed a vehicle matching the description given by Investigator
Mobley. He described the driver of the vehicle as a white male and the passenger as a white
female.
          Officer Cox testified that he and Officer Truex stopped the vehicle in question after it left
the convenience store where they had been told it would be. He indicated that, after the vehicle
was stopped, a search was made of the vehicle after Officer Angel’s dog alerted for illegal drugs.
He related that Officer Angel, who was searching the driver’s side of the vehicle, did not find
anything. Officer Cox indicated that, in his search of the passenger’s side of the vehicle, he
found a duffle bag in the floorboard and found other items in the compartment underneath the
door handle of the passenger’s side of the vehicle.
          Officer Cox disclosed that, in a day planner located in the duffle bag, he found a black
velvet bag containing a clear, crystalline white substance that he believed to be
methamphetamine.        He also indicated that he found a metal tin of what appeared to be
prescription narcotics and a baggie that contained what he believed to be methamphetamine. He
stated that several small baggies were found in a cigarette box that he found in the compartment
beneath the door handle on the passenger’s side of the vehicle.
          Officer Cox testified that State’s Exhibit No. 13 was labeled as an unknown quantity of
other drugs. He indicated that it was also labeled with the police case number of the offense,
number 100701004. He said the exhibit included the black velvet bag located inside a black day-
planner type binder, the metal tin containing pills or prescription narcotics, and the contents of
what had been contained in the cigarette box. When asked on cross-examination whether he had
checked the day planner for any kind of identifying information, Officer Cox answered, “No.
The information and everything that we had from the duffle bag itself belonged to



                                                    3
Ms. Sundwall.” He acknowledged that the source of his belief that the duffle bag belonged to
Sundwall was its location in the front passenger’s side of the vehicle.
       Neil Truex testified that he was on duty as a Midland police officer on the occasion in
question. He insisted that his report was in error in stating that the K-9 unit’s dog had alerted on
both the driver’s side and passenger’s side of the vehicle because of his lack of knowledge of
how the dog makes an indication. He confirmed that he had put the contents of State’s Exhibit
Nos. 13 and 14 in a locked evidence locker. He indicated that he believed Finnell was arrested
for driving with an invalid driver’s license, but he did not think Finnell was arrested for being in
possession of a controlled substance.
       Dennis Hambrick testified that he is a chemist with the Texas Department of Public
Safety in Midland.     He indicated that the substance contained in the smaller baggies was
methamphetamine.
       A conviction for unlawful possession of a controlled substance requires the State to prove
beyond a reasonable doubt that an individual exercised control, management, or care over the
substance and that the accused knew the substance being possessed was contraband.
Poindexter v. State, 153 S.W.3d 402, 405 (Tex. Crim. App. 2005). The elements of possession
may be proven by direct or circumstantial evidence. McGoldrick v. State, 682 S.W.2d 573, 578
(Tex. Crim. App. 1985). We hold that the evidence is sufficient to support the conviction.
       In arguing that the evidence is insufficient, Sundwall argues that the testimony
establishes that Finnell was in possession of methamphetamine on the night in question, stating
that he admitted that he intended to get high and that he had a user quantity, not a sales quantity,
with them in the car. Finnell, while acknowledging that, when Landers called him, he was on his
way home to get high and that he only knew “we had enough [drugs] for personal use,” insisted
that, at the time, he was not personally in possession of any drugs. Sundwall does not explain
why the jury could not have chosen to believe Finnell’s testimony that it was Sundwall, not he,
who was in possession of the drugs found in the car.
       While, in her summary of the testimony, Sundwall recounts Finnell’s testimony that she
told him she had enough drugs to sell and that he saw her counting out the drugs, she makes no
mention of that testimony when she discusses why the evidence is insufficient, merely
suggesting that the evidence failed to establish that she intentionally and knowingly possessed
the methamphetamine. The jury was free to believe Finnell’s testimony that Sundwall told him

                                                 4
she had enough drugs to sell to Landers and his testimony that he saw her counting out the drugs.
Sundwall presents no explanation as to why this does not constitute evidence that she
intentionally and knowingly possessed the methamphetamine. We overrule Sundwall’s sole
issue on appeal.
       The judgment is affirmed.


                                                                                PER CURIAM


November 15, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Hill.1




       1
           John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                5